The opinion of the Court was drawn up by
Sheruey J.
The defendant is responsible for the consequences of his own acts; but however illegal may have been his conduct, he is not to be made responsible for the acts of others, unless they are produced as the ordinary results of his own. He was in no degree responsible for any course, which the plaintiff might have taken; and whether oppressive or not, it was not for him as an officer to judge. Whether the judgment creditor had a mortgage upon real estate to secure his debt and had entered for condition broken, was not a matter, which should injure the defendant or increase the damages against him. The defendant had no right or power to restrain the creditor from enforcing the collection of his debt by as many different methods as the law would permit.
Nor can it make any difference that the testimony in this case came out by the cross examination of a witness introduced by the defendant. Illegal or irrelative testimony cannot be thus properly introduced.
Nor can the defendant be held responsible for the illegal or harsh conduct of the officer, who arrested the plaintiff on the alias execution. If such officer conducted wrongfully, for that wrong he should himself answer; and the plaintiff has his remedy against him; and to him only, and not to the defendant, can he in justice resort.
What the plaintiff’s brother said respecting the manner of obtaining the money is clearly inadmissible.
No valid objection appears to exist to the other rulings and instructions of the presiding Judge.
The injury and loss which the plaintiff actually sustained by the wrongful act of the defendant are the only proper subjects of examination in estimating the damages ; and as those might have been, and for aught that appears, were inflamed by die illegal testimony, there must be a new trial.
.Exceptions sustained, and a new trial granted.